DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ROOSEVELT KING,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-526

                              [April 26, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Paul L. Backman, Judge;
L.T. Case Nos. 01-003089CF10A, 01-003092CF10A, 01-003254CF10A
and 01-004394CF10A.

  Roosevelt King, Chipley, pro se.

  No appearance required for appellee.

PER CURIAM.

     Affirmed.

TAYLOR, MAY and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.